DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the filling of the Amendment on 12/28/2020.
Drawings
The drawings are objected to because the empty boxes (e.g. 102, 104, 112, 114, 116, 118, 120, 306a and 306b) in figures 1 and 3 should contain symbols or text indicating their functionality.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Georgopapadakos et al. (US 9,742,188), hereinafter Georgo, in view of Thompson et al. (US 2014/0211345), hereinafter Thompson.
Regarding claim 1, Georgo discloses (see figures 1-9) a metering and control subsystem (figure 7, part 700) for a photovoltaic solar system (figure 7, parts PV solar system) (column 2; lines 31 and 32; referring now to FIG. 1, an embodiment of a deployed solar panel system), the metering and control subsystem (figure 7, part 700) comprising: a plurality of photovoltaic branch connectors (figures 7 and 3, parts 310/312) each configured for coupling to a respective photovoltaic branch circuit (figure 7, parts upper and lower PV branch circuit connected to 310/312), wherein each photovoltaic branch circuit (figure 7, parts upper and lower PV branch circuit connected to 310/312) comprises one or more inverters (figure 7, parts inverters included in the solar panels 102) (column 7; lines 64-66; solar panels 102 preferably include a DC/AC inverter to output AC power, such that cables 106 would be at least partially AC power cables) each coupled to a respective photovoltaic solar module (figure 7, parts 102) of the photovoltaic solar system (figure 7, parts PV solar system); a switch matrix (figure 7, parts 20A-2P in each connectors 310/312) comprising, for each photovoltaic branch circuit (figure 7, parts upper and lower PV branch circuit connected to 310/312), a switch (figure 7, parts 20A-2P in each connectors 310/312) coupled to the photovoltaic branch circuit (figure 7, parts upper and lower PV branch circuit connected to 310/312); a current measurement device (figure 7, part ammeter connected to , wherein the current measurement device (figure 7, part ammeter connected to R) is coupled to the switch matrix (figure 7, parts 20A-2P in each connectors 310/312), and wherein the current measurement device (figure 7, part ammeter connected to R) is configured to measure current flowing through the switch (figure 7, parts 20A-2P in each connectors 310/312) (column 5; lines 29-39; controller 502 also may be programmed to monitor the output current of the array of panels 102… an ammeter that monitors the collective power flow and informs controller 502)and a photovoltaic supervisor system (figure 7, part system controller energy monitor) configured for communicating (figure 5, part 522) with the inverters of the photovoltaic solar system (figure 7, parts inverters included in the solar panels 102) (columns 4 and 5; lines 54-67 and 1-2; cable 106 includes structure to carry information signals from the data sources 302 in the panels 102. These signals reach controller 502 via a signal pathway 522. As discussed in more detail below, controller 502 analyzes the signals and may enable or disable the system based upon system status. Signal pathway 522 is shown as a bidirectional pathway); using (figure 7, part system controller energy monitor) the current measurement data (figure 7, part current data from ammeter connected to R) to determine that the current flowing through at least one of the photovoltaic branch circuits (figure 7, parts upper and lower PV branch circuit connected to 310/312) exceeds a threshold current (figure 7, part system controller energy monitor) (column 5; lines 16-21; controller 502 can also monitor the presence of ground fault errors, loss of grounding continuity, over-current and/or over- and, in response, cause an overcurrent shutdown(figure 6, part 612; Disable system) (column 6; lines 16-25).
Georgo does not expressly disclose a relay matrix comprising, for each photovoltaic branch circuit, a relay coupled to the photovoltaic branch circuit; a plurality of current measurement devices, one for each photovoltaic branch circuit, wherein each current measurement device is coupled to a respective relay of the relay matrix, and wherein each current measurement device is configured to measure current flowing through the relay; a metering and relay control circuit coupled to the relay matrix and the current measurement devices, wherein the metering and control circuit is configured for metering the photovoltaic solar system using current measurement data from the current measurement devices and individually controlling the relays to selectively energize each photovoltaic branch circuit; an interface connector for coupling the metering and control circuit to a photovoltaic supervisor system; the metering and relay control circuit is configured for using the current measurement data to determine that the current flowing through at least one of the photovoltaic branch circuits exceeds a threshold current and, in response, cause an overcurrent shutdown by controlling a corresponding relay to de-energize the photovoltaic branch circuit.
Thompson teaches (see figures 1-22) a relay matrix (figure 19, parts PVM circuit breaker matrix 1204; each PVM have internally a relay show in figure 4A, part 44) comprising, for each photovoltaic branch circuit (figure 19, parts PV branch circuits 1206; each 1206 have internally PV inverter connection as shown in figure 15) (paragraph [0110]; FIG. 15 shows a solar or photovoltaic (PV) add-on module 800 for a plug and play solar system), a relay (figure 19, parts each PVM 1204 have internally a relay show in figure 4A, part 44)  coupled to the photovoltaic branch circuit (figure 19, parts PV branch circuits 1206; each 1206 have internally PV inverter ; a plurality of current measurement devices (figure 19, parts each PVM 1204 have internally a current measurement CT shown in figure 4A, part 64), one for each photovoltaic branch circuit (figure 19, parts PV branch circuits 1206; each 1206 have internally PV inverter connection as shown in figure 15), wherein each current measurement device (figure 19, parts each PVM 1204 have internally a current measurement CT shown in figure 4A, part 64) is coupled to a respective relay of the relay matrix (figure 19, parts each PVM 1204 have internally a relay show in figure 4A, part 44), and wherein each current measurement device (figure 4A, part 64) is configured to measure current flowing through the relay (figure 4A, part 44); a metering and relay control circuit (figure 19, parts PVM circuit breaker matrix 1204; metering and relay control circuit generated by all internally controls in figure 4A, part 68) coupled to the relay matrix (figure 19, parts PVM circuit breaker matrix 1204; each PVM have internally a relay show in figure 4A, part 44) and the current measurement devices (figure 19, parts each PVM 1204 have internally a current measurement CT shown in figure 4A, part 64), wherein the metering and control circuit (figure 19, parts PVM circuit breaker matrix 1204; metering and relay control circuit generated by all internally controls in figure 4A, part 68) is configured for metering the photovoltaic solar system (figure 15, part PV solar system connected to 806) using current measurement data from the current measurement devices (figure 4A, part 64) and individually controlling the relays (figure 4A, part 44) to selectively energize each photovoltaic branch circuit (figure 19, parts PV branch circuits 1206; each 1206 have internally PV inverter connection as shown in figure 15); an interface connector (figure 4A,  for coupling the metering and control circuit (figure 19, parts PVM circuit breaker matrix 1204; metering and relay control circuit generated by all internally controls in figure 4A, part 68) to a photovoltaic supervisor system (figure 19, part supervisor [master] controller) (paragraph [0129]; multiple circuit breakers 1204 and/or add-on modules 1206,1208 are daisy-chained through expansion ports to a controller 1202 for a panel or enclosure, such that the controller acts as a gateway, central repository for data, proxy device for a larger network, and/or a local stand-alone controller… one device can act as a "master" while all other devices are individually addressable slaves. The master device can have its own controller logic and/or an additional communication interface to act as a gateway onto another communication protocol); wherein the metering and relay control circuit (figure 19, parts PVM circuit breaker matrix 1204; metering and relay control circuit generated by all internally controls in figure 4A, part 68) is configured for using the current measurement data (figure 19, parts each PVM 1204 have internally current data from a current measurement CT shown in figure 4A, part 64) to determine that the current flowing through at least one of the photovoltaic branch circuits (figure 19, parts PV branch circuits 1206; each 1206 have internally PV inverter connection as shown in figure 15) exceeds a threshold current (paragraph [0073]; Table 2; the relay 44 can trip for any of the following reasons; 4 Overcurrent Detected) and, in response, cause an overcurrent shutdown by controlling a corresponding relay (figure 4A, part 44) to de-energize the photovoltaic branch circuit (figure 19, parts PV branch circuits .
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the system of Georgo with the relay and control features as taught by Thompson, because it ensures safety in the equipment to provide more efficient protection to the system (paragraph [0115]).
Regarding claim 3, Georgo and Thompson teach everything claimed as applied above (see claim 1). However, Georgo does not expressly disclose a dedicated alternating current (AC) shutdown switch configured to de-energize all of the photovoltaic branch circuits.
Thompson teaches (see figures 1-22) a dedicated alternating current (AC) shutdown switch (figure 19, part 1202) configured to de-energize all of the photovoltaic branch circuits (figure 19, parts PV branch circuits 1206; each 1206 have internally PV inverter connection as shown in figure 15) (paragraph [0114]; command opening the main circuit breaker).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the system of Georgo with the relay and control features as taught by Thompson, because it ensures safety in the equipment to provide more efficient protection to the system (paragraph [0115]).
Regarding claim 4, Georgo and Thompson teach everything claimed as applied above (see claim 1). Further, Georgo discloses (see figures 1-9) each photovoltaic branch circuit connector (figure 7, parts upper and lower PV branch circuit connected to 310/312) includes conductors for carrying phase of alternating current (figure 7, parts 106) from a respective photovoltaic branch circuit (figure 7, parts upper and lower PV branch circuit connected to 310/312). However, Georgo does not expressly disclose two conductors for carrying two phases of alternating current from a 
Thompson teaches (see figures 1-22) each photovoltaic branch circuit connector (figure 19, parts PV branch circuits 1206; each 1206 have internally PV inverter connection as shown in figure 15) includes two conductors for carrying two phases of alternating current (figure 15, parts 712 and 714) from a respective photovoltaic branch circuit (figure 15, part 806), and wherein the relay matrix (figure 19, parts PVM circuit breaker matrix 1204; each PVM have internally a relay show in figure 4A, part 44)  includes, for each photovoltaic branch circuit (figure 19, parts PV branch circuits 1206; each 1206 have internally PV inverter connection as shown in figure 15), a normally-open double-pole single-throw relay (figure 4A, part 44) coupled to the two conductors of the photovoltaic branch connector (figure 4A, parts L1 and L2 or neutral) and configured to open the relay (figure 4A, part 44) in the absence of a control signal (figure 4A, part 54) from the metering and relay control circuit (figure 4A, part 68) (paragraph [0067]; a double-pole relay 44 as shown in FIG. 4A).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the system of Georgo with the relay and control features as taught by Thompson, because it ensures safety in the equipment to provide more efficient protection to the system (paragraph [0115]).
Regarding claim 5, Georgo and Thompson teach everything claimed as applied above (see claim 1). Further, Georgo discloses (see figures 1-9) the photovoltaic supervisor system (figure 7, part system controller energy monitor). However, Georgo 
Thompson teaches (see figures 1-22) the metering and relay control circuit (figure 19, parts PVM circuit breaker matrix 1204; metering and relay control circuit generated by all internally controls in figure 4A, part 68) comprises a plurality of metering circuits (figure 4A, parts 62), one for each current measurement device (figure 4A, parts 64), and a microcontroller (figure 4A, parts 68; internally microcontroller) configured to read current measurement values from the metering circuits (figure 4A, parts 62) and transmit metering data to the photovoltaic supervisor system (figure 19, part supervisor [master] controller) using the interface connector (figure 4A, part 22) (figures 12 and 15, part interface connector 624/726) (paragraph [0129]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the system of Georgo with the relay and control features as taught by Thompson, because it ensures safety in the equipment to provide more efficient protection to the system (paragraph [0115]).
Regarding claim 6, Georgo and Thompson teach everything claimed as applied above (see claim 1). Further, Georgo discloses (see figures 1-9) the photovoltaic supervisor system (figure 7, part system controller energy monitor). However, Georgo does not expressly disclose the metering and relay control circuit is configured for receiving relay control commands from the photovoltaic supervisor system using the interface connector and individually controlling the relays based on the relay control commands.
(see figures 1-22) the metering and relay control circuit (figure 19, parts PVM circuit breaker matrix 1204; metering and relay control circuit generated by all internally controls in figure 4A, part 68) is configured for receiving relay control commands (figure 4A, part 22; input commands) from the photovoltaic supervisor system (figure 19, part supervisor [master] controller) using the interface connector (figure 4A, part 22) (figures 12 and 15, part interface connector 624/726) and individually controlling the relays (figure 4A, parts 44) based on the relay control commands (figure 4A, part 22; input commands) (paragraph [0055]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the system of Georgo with the relay and control features as taught by Thompson, because it ensures safety in the equipment to provide more efficient protection to the system (paragraph [0115]).
Regarding claim 7, Georgo and Thompson teach everything claimed as applied above (see claim 1). Further, Georgo discloses (see figures 1-9) each photovoltaic branch circuit (figure 7, parts upper and lower PV branch circuit connected to 310/312). However, Georgo does not expressly disclose for each photovoltaic branch circuit, at least one circuit breaker coupled to the current measurement device for the photovoltaic branch circuit.
Thompson teaches (see figures 1-22) for each photovoltaic branch circuit (figure 19, parts PV branch circuits 1206; each 1206 have internally PV inverter connection as shown in figure 15), at least one circuit breaker (figure 4A, parts 6’) coupled to the current measurement device (figure 4A, parts 64; through 44) for the photovoltaic branch circuit (figure 19, parts PV .
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the system of Georgo with the relay and control features as taught by Thompson, because it ensures safety in the equipment to provide more efficient protection to the system (paragraph [0115]).
Regarding claim 8, Georgo and Thompson teach everything claimed as applied above (see claim 1). However, Georgo does not expressly discloses an enclosure housing the relay matrix, the current measurement devices, and the metering and relay control circuit.
Thompson teaches (see figures 1-22) an enclosure housing (figure 19, part 1204) (figure 20, part 1302) the relay matrix (figure 19, parts PVM circuit breaker matrix 1204; each PVM have internally a relay show in figure 4A, part 44), the current measurement devices (figure 19, parts each PVM 1204 have internally a current measurement CT shown in figure 4A, part 64), and the metering and relay control circuit (figure 19, parts PVM circuit breaker matrix 1204; metering and relay control circuit generated by all internally controls in figure 4A, part 68) (paragraph [0094]; both of the metering function 602 and the logic circuit 604 are within the housing of the PVM circuit breaker 600).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the system of Georgo with the relay and control features as taught by Thompson, because it ensures safety in the equipment to provide more efficient protection to the system (paragraph [0115]).
Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. 
Applicant’s argues on page 5 of the Applicant's Response (“Applicant respectfully submits that the boxes are drawn in appropriate contexts, i.e., shown as part of a solar panel system on a building and as part of a circuit diagram, and therefore the reference numbers used along with the text in the specification provide adequate description”).
The Examiner respectfully disagrees with Applicant’s arguments, because the empty boxes, presented in the objection above, does not contain text indicating their functionality. It is important clarify each part of the circuit in order to better understanding of the invention.    
Applicant’s argues on page 7 of the Applicant's Response (“The quoted portion of Thompson does not, however, disclose or suggest that "the metering and relay control circuit is configured for using the current measurement data to determine that the current flowing through at least one of the photovoltaic branch circuits exceeds a threshold current and, in response, cause an overcurrent shutdown by controlling a corresponding relay to de- energize the photovoltaic branch circuit" as recited in claim 1”).
The Examiner respectfully disagrees with Applicant’s arguments, because the rejection is a 103 combination between Georgo and Thompson. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the primary reference Georgo discloses using (figure 7, part system controller energy monitor) the current measurement data (figure 7, part current data from ammeter connected to R) to determine that the current flowing through at least one of the photovoltaic branch circuits (figure 7, parts upper and lower PV branch circuit connected to 310/312) exceeds a threshold current (figure 7, part system controller energy monitor) (column (figure 19, parts PVM circuit breaker matrix 1204; metering and relay control circuit generated by all internally controls in figure 4A, part 68) is configured for using the current measurement data (figure 19, parts each PVM 1204 have internally current data from a current measurement CT shown in figure 4A, part 64) to determine that the current flowing through at least one of the photovoltaic branch circuits (figure 19, parts PV branch circuits 1206; each 1206 have internally PV inverter connection as shown in figure 15) exceeds a threshold current (paragraph [0073]; Table 2; the relay 44 can trip for any of the following reasons; 4 Overcurrent Detected) and, in response, cause an overcurrent shutdown by controlling a corresponding relay (figure 4A, part 44) to de-energize the photovoltaic branch circuit (figure 19, parts PV branch circuits 1206; each 1206 have internally PV inverter connection as shown in figure 15). In Thompson’s reference, the circuit breaker 2’ (Figure 4A, part 2’) can be apply to solar or photovoltaic (PV) add-on module 800 (figure 15, part 800). Based on this application, the breakers 2' (Figure 4A, part 2’) and module 800 (figure 15, part 800) can provide a DC string protector (e.g., an electronic circuit breaker with improved DC overcurrent/reverse current protection, ground fault detection, and arc fault circuit interruption) and a PV module shutdown switches monitoring system, which monitors PV string current and voltage (paragraphs [0110] and [111]). It would have been obvious to one having ordinary skill (paragraph [0115]). Therefore, the combination of Georgo and Thompson result in the claim invention. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 
/C.O.R. /
Examiner, Art Unit 2839

	
	




	/THIENVU V TRAN/                                                         Supervisory Patent Examiner, Art Unit 2839